Citation Nr: 1758723	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-02 270	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a blood disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a blood disorder.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a pulmonary disability.

6.  Entitlement to service connection for bloating, diarrhea, stomach cramps, and intestinal problems, to include irritable bowel syndrome, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.  

9.  Entitlement to service connection for neurosis, claimed as irritability, difficulty concentrating, and forgetfulness, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in January 2012 and August 2015 issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Albuquerque, New Mexico and Fort Harrison, Montana, respectively.  The August 2015 rating decision indicated that the claims for service connection for headaches, bloating, diarrhea, stomach cramps, and intestinal problems, and neurosis, claimed as irritability, difficulty concentrating, and forgetfulness were reopened following an April 2015 rating decision.  However, as evidence was received by VA within one year of the issuance of the April 2015 rating decision, readjudication of the claims was completed by the August 2015 rating decision and new and material evidence was not required.  

In January 2017, the Veteran testified before the undersigned Veterans Law Judge concerning the issues of entitlement to service connection for a blood disorder, sleep apnea, and a pulmonary disability.  A transcript of the hearing is associated with the record.  

Additional evidence has been received following certification of the appeal concerning the issues of service connection for a blood disorder, service connection for sleep apnea, and service connection for a pulmonary disability.  However, the additional evidence pertaining to the claim for service connection for a pulmonary disability is redundant and cumulative of the evidence, i.e. diagnosis and treatment of a pulmonary disability, already considered by the Agency of Original Jurisdiction (AOJ) and; therefore, a waiver of AOJ consideration of the evidence is not required.  38 C.F.R. § 20.1304(c) (2017).

The Board recognizes that the issue of entitlement to service connection for a blood disorder was originally framed as entitlement to service connection for leukocytosis.  However, given the diagnoses in the record, the issue on appeal is expanded to include all diagnoses pertaining to a blood disorder.

Concerning the issue of entitlement to service connection for neurosis, claimed as irritability, forgetfulness, and difficulty concentrating, claimed as due to an undiagnosed illness and/or chronic multi-symptom illness, the Board recognizes that the Veteran was previously denied service connection for an acquired psychiatric disorder/posttraumatic stress disorder (PTSD), with current diagnosis of depressive disorder, by an April 2014 rating decision.  The Veteran filed a notice of disagreement and a Statement of the Case was issued in August 2015.  A statement from the Veteran was not received within the 60-day period to appeal and the April 2014 rating decision is final concerning the claim for service connection for an acquired psychiatric disorder/PTSD with current diagnosis of depressive disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a separate claim for service connection for irritability, difficulty concentrating and forgetfulness in December 2014, which was adjudicated by the April 2015 rating decision and subsequently readjudicated by an August 2015 rating decision.  In October 2015, the Veteran submitted a notice of disagreement referencing the August 2015 rating decision and, in part, the denial for neurosis, claimed as irritability, difficulty concentrating, and forgetfulness, and that it was due to Gulf War syndrome.  The Board finds that the claim for service connection for irritability, difficulty concentrating and forgetfulness claimed as due to an undiagnosed illness and/or chronic multisymptom illness is distinct from the Veteran's prior claim for service connection for psychiatric disorder/PTSD.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996).  In this respect, the Veteran filed the claim for service connection for forgetfulness, difficulty concentrating, and irritability during the pendency of the claim for service connection for psychiatric disorder/PTSD.  He consistently noted that these specific symptoms were due to Persian Gulf War syndrome and submitted an article in connection with his claim which indicated that Persian Gulf War veterans experienced symptoms of forgetfulness, difficulty concentrating, and irritability.  Upon review of the record, the Board finds that they are distinct claims and will adjudicate the claim for service connection for neurosis, claimed as forgetfulness, difficulty concentrating, and irritability, claimed as due to undiagnosed illness and/or chronic multisymptom illness, as a new claim.  However, as will be detailed in the remand portion of this decision, the issue of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder/PTSD with current diagnosis of depressive disorder is held to be inextricably intertwined with the new claim, and must be adjudicated by the AOJ.  

In December 2014, the Veteran initiated a claim for service connection for muscle and joint pain, claimed as due to an undiagnosed illness and/or chronic multisymptom illness.  The AOJ has not yet developed or adjudicated the issue.  The issue is REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for blood disorder, service connection for sleep apnea, service connection for bloating, diarrhea, stomach cramps, and intestinal problems, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, service connection for fatigue, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, service connection for headaches, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, and service connection for neurosis, claimed as irritability and difficulty concentrating, and forgetfulness, claimed as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2004 rating decision, in part, denied service connection for a blood disorder and sleep apnea.  Relevant evidence was not received within the one-year period to appeal those determinations and the Veteran did not appeal the decision.

2.  Evidence received since the July 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claims for entitlement to service connection for a blood disorder and service connection for sleep apnea.

3.  The most probative evidence does not relate a current pulmonary disability to an in-service injury or disease.



CONCLUSIONS OF LAW

1.  The July 2004 rating decision, with respect to the denial of entitlement to service connection for a blood disorder, is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The July 2004 rating decision, with respect to the denial of entitlement to service connection for sleep apnea, is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence having been received, the claim for entitlement to service connection for a blood disorder is reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

4.  New and material evidence having been received, the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

5.  The criteria for entitlement to service connection for pulmonary disability are not met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


New and Material Evidence

Historically, a July 2004 rating decision, in part, denied service connection for a blood disorder and denied service connection for sleep apnea.  Relevant evidence was not received within the one-year period from the notification of the July 2004 rating decision and the Veteran did not appeal the decision.  The July 2004 rating decision is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The July 2004 rating decision denied the Veteran's claim for service connection for a blood disorder on the basis that there was no medical nexus between the current disability and active service.  In addition, the rating decision noted that there was no chronic problem noted at separation and no evidence of a continuing problem within one year following discharge.  The July 2004 rating decision denied the Veteran's claim for service connection for sleep apnea on the basis that the service medical treatment records did not contain evidence of sleep apnea and there was no medical evidence of a nexus between the current disability and active service.  The evidence of record at the time of the July 2004 rating decision included the Veteran's service medical treatment records and VA medical treatment records dated from January 2003 to February 2004.

Evidence associated with the claims folder since the July 2004 rating decision includes the Veteran's statements, the Veteran's testimony, the Veteran's wife's testimony, VA medical treatment records, Social Security Administration records, and VA examination reports and addendum opinions.  

First, the Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for a blood disorder.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017). The Veteran's statements and testimony concerning his blood disorder and VA medical treatment records constitute new and material evidence to reopen the claim for service connection for a blood disorder.  In this respect, the Veteran contended that his leukocytosis may be related to his exposure to environmental hazards during his period of active service, that his leukocytosis continued since active service, and VA medical treatment records indicate that the leukocytosis was first noted in 1995 during active service and may be related to dental infections.  The evidence is "material" because it indicates that the Veteran's blood disorder is related to service or otherwise had its onset in active service, an unestablished fact necessary to substantiate the claim and when considered with the evidence of record would trigger the duty to assist to provide a VA examination concerning the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  New and material evidence has been received and the claim for entitlement to service connection for a blood disorder is reopened.  However, additional development is required prior to Board adjudication of the reopened claim.

Next, the Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for sleep apnea.  In this respect, the Board finds that the Veteran's wife's testimony constitutes new and material evidence to reopen the claim for service connection for sleep apnea.  The Veteran's wife testified that she was married to the Veteran during his period of active service and noticed his sleep disturbances including restlessness and chest pain.  The evidence is "material" because it indicates that the Veteran's sleep apnea is related to his service, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim in that a VA medical examination would be required to adjudicate the claim.  See Shade, supra.  New and material evidence has been received and the claim for entitlement to service connection for sleep apnea is reopened.  However, additional development is required prior to Board adjudication of the reopened claim.

Pulmonary Disability

The Veteran contends that his pulmonary disability is due to exposure to environmental hazards during his period of active service in the Persian Gulf.  Pursuant to the provisions of 38 U.S.C. § 1117, a Persian Gulf Veteran with a qualifying chronic disability that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C. § 1117 (a)(1); 38 C.F.R. § 3.317 (a)(1).  The Veteran served in the Southwest Asia Theater of Operations during the requisite time period.  However, as the Veteran has a diagnosis of chronic obstructive pulmonary disease (COPD) and there is no evidence of a medically unexplained chronic multisymptom illness or undiagnosed illness, service connection is not warranted on this basis.  Nonetheless, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With respect to a current disability, the medical evidence of record shows a diagnosis of COPD.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Concerning an in-service injury or disease, the service medical treatment records reflect that the Veteran was treated for laryngitis/pharyngitis in December 1994, but are negative for any diagnosis of COPD or chronic pulmonary disorder.  The February 1995 separation report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal.  The accompanying report of medical history shows that the Veteran denied any shortness of breath and pain or pressure in the chest.  

There is no objective evidence of a pulmonary disability until years after separation from active service.  

With respect to any causal relationship between the Veteran's current pulmonary disability and active service, the Veteran was provided a VA medical examination in December 2011.  The VA examiner opined that it was not inconceivable his military environmental exposures contributed to his condition, but it was less than 50 percent likely.  The examiner stated that the Veteran was a gas turbine mechanic during service and was exposed to burning oil fields.  The examiner stated that the COPD was more likely due to the 40 pack-year smoking history, and to fumes from his wood stove.  If it leaked carbon monoxide, it was also leaking other products of combustion.  The Board assigns great probative value to the VA examiner's opinion.  The examiner reviewed the claims folder, noted the Veteran's exposure to environmental hazards during active service, and provided a negative nexus opinion with supporting rationale and stated that the Veteran's COPD was more likely due to his smoking history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  As the most probative evidence of record does not relate the Veteran's current pulmonary disability to active service, the claim is denied.  

The Board acknowledges the Veteran's and his spouse's statements that he experienced symptoms of a pulmonary disability since active service and that his current disability is related to his exposure to environmental hazards during his period of active service.  However, neither the Veteran nor his spouse has been shown to possess the requisite medical expertise or knowledge to render a diagnosis or etiology of a pulmonary disability.  Although lay persons, such as the Veteran and his wife, are competent to describe observable symptoms such as shortness of breath, the diagnosis and etiology of a pulmonary disability involves a complex medical question and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, concerning his reports of chronic symptoms since service, the Board does not find the Veteran credible.  The service medical treatment records are absent for any complaints related to a pulmonary disability and the Veteran did not report any symptoms on separation from active service or for years thereafter.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a blood disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for sleep apnea is reopened.

Service connection for a pulmonary disability is denied.


REMAND

With respect to the reopened claim for service connection for a blood disorder, VA medical treatment records indicate that the Veteran's leukocytosis had its onset in 1995.  Service medical treatment records note that the Veteran had a work up for leukocytosis.  A February 1995 evaluation completed at Tripler Army Medical Center indicated an assessment of stress erythrocytosis and elevated white blood count secondary to tobacco.  The bone marrow biopsy was normal and there was no hematologic abnormality.  A January 2012 VA examiner opined that the leukocytosis with erythrocytosis was less likely than not due to exposures to fumes from oil fires, particulate matter, burn pit toxins or sulfur mine fire.  The rationale was that the hematology evaluation prior to discharge from service found no abnormalities on bone marrow biopsy, resulting in a diagnosis of primary stress erythrocytosis with elevated white blood count due to tobacco.  The Board finds that the VA examiner's opinion is inadequate.  The examiner did not appear to address the elevation of white blood cells during active service, instead noting that the Veteran was instead diagnosed with erythrocytosis.  However, the Board notes that erythrocytosis refers to an increase in red blood count, while an elevated white blood count as noted during active service may refer to leukocytosis, which is defined as an "[] increase in the number of leukocytes in the blood."  See Dorland's Illustrated Medical Dictionary 1028 (32nd ed. 2012).  The examiner did not provide an adequate explanation as to the elevated white blood count noted during active service and the Veteran's subsequent post-service evaluations of leukocytosis.  Further, the VA medical treatment records have indicated an unexplained etiology, but indicated that it may be due to dental infections, as opposed to tobacco use as noted in the service medical treatment records.  A VA addendum opinion is required.

Concerning sleep apnea, the December 2011 VA examiner opined that obesity with body mass index (BMI) of 35 percent was a much more likely cause of sleep apnea than exposure to oil field smoke.  The Board finds that the VA examiner's opinion is inadequate.  In this respect, the Veteran and his wife testified in 2017 regarding his chronic symptoms of sleep disturbance since active service.  Given the testimony and the absence of discussion of the relevant evidence of record, the Board finds that a VA addendum opinion is required.

With respect to the claim for service connection for headaches, the Board finds that a new VA medical opinion is required.  The Veteran's January 1991 enlistment report of medical examination shows that the Veteran's head, face, neck, and scalp were evaluated as normal and the Veteran did not report any headaches on the accompanying report of medical history.  The Veteran is presumed sound on entry into active service as to headaches.  38 U.S.C. § 1111.  However, the separation report of medical history shows that the Veteran reported a prior head injury and frequent or severe headaches.  The section entitled "Physician's summary and elaboration of all pertinent data" shows that the Veteran had headaches around three times a week and the physician noted a head injury in 1988 on the left side, which was a fracture of the left zygoma.  The service medical treatment records contain private treatment records dated in 1988 which show admission to the hospital having sustained an injury to the left zygoma, causing a laceration at the brow area.  A May 1988 operative report shows that the Veteran underwent an open reduction and internal fixation.  While the March 2017 VA examiner indicated that it was clear and unmistakable that the Veteran's headaches existed prior to active service and were not aggravated by active service, the VA examiner's rationale is inadequate.  The examiner stated that there was no evidence demonstrating worsening of headaches with time and that since service, the Veteran developed sleep apnea and hypoxia, both of which commonly had headaches as a symptom.  The VA examiner did not discuss the absence of any notations of headaches prior to active service nor the Veteran's report of headaches on separation from active service and consistent reports of chronic headaches.  An addendum opinion is required.

Regarding the claim for service connection for bloating, diarrhea, stomach cramps, and intestinal problems, an April 2015 VA medical treatment record indicated that the Veteran reported a change in bowel habits over the past two years.  A February 2017 VA medical treatment record noted that the Veteran had constipation for four days for which he took Docusate, Miralax, and Lactulose, had uncontrollable diarrhea for a day, followed by constipation again.  The VA physician indicated that the Veteran's abnormal bowel pattern was due to the misuse of laxatives and opioids.  However, in VA medical treatment records dated in 2006, the Veteran complained of diarrhea, not constipation.  He noted a daily bowel movement, but diarrhea once per week.  The Veteran was provided a VA medical examination in February 2017.  The VA examiner noted the diarrhea/bloating/intestinal problems and referenced the aforementioned February 2017 VA treatment record and stated that there was no linkage to toxic exposures in the Gulf War.  In a March 2017 opinion, the VA examiner who completed the February 2017 VA examination, referred to the February 2017 VA examination report and again noted that the complaints were related to medication misuse and was not Gulf War related.  The Board finds that the VA opinions are inadequate.  While the VA examiner referred to a February 2017 VA note, the VA examiner did not provide an opinion as to probability and did not provide any rationale other than referring to one VA medical treatment record.  As noted above, it appears that the Veteran's complaints predated medication misuse.  A VA addendum opinion is required.

Concerning the complaint of fatigue, the February 2017 VA examiner indicated that sleep apnea and hypoxia can cause fatigue and; therefore, there was no unexplained fatigue.  In a March 2017 VA opinion, the VA examiner who provided the February 2017 opinion again stated that the Veteran's fatigue was explained by sleep apnea and hypoxia.  However, the Board notes that the Veteran was not diagnosed with sleep apnea until 2003 and the Veteran consistently reported that he experienced fatigue since 1995 when he separated from active service.  The issue must be remanded for a VA opinion.

Finally, concerning the claim for service connection for neurosis, claimed as difficulty concentrating, forgetfulness, or irritability, the Veteran submitted an article relating to Persian Gulf War Syndrome.  The article noted that common symptoms reported by veterans included symptoms such as difficulty in concentrating, irritability, and forgetfulness.  The Veteran was provided a Gulf War examination in February 2017.  With respect to the reported symptoms, the Veteran did not complete a psychiataric examination, but the examiner noted that the symptoms would be related to a mental health disorder.  The examiner noted that the Veteran had a diagnosis of depression and he was filing separately for that condition.  The VA examiner's opinion is not adequate.  The VA examiner did not address the relevant article submitted by the Veteran, did not provide an examination pertaining to the symptoms but instead briefly concluded that the symptoms were due to a mental health disorder.  In this respect, the Board notes that the December 2013 VA examination for PTSD includes a diagnosis of depressive disorder, but did not identify difficulty with concentration or irritability as symptoms related to that diagnosis.  A new VA examination and opinion is required to address the Veteran's reported symptoms.

Finally, as noted in the Introduction, the Veteran has filed a claim for service connection for PTSD, which was denied by a final rating decision dated in April 2014.  However, given the nature of the issue of service connection for neurosis, claimed as difficulty concentrating, irritability, and forgetfulness, the Board finds that the issues are inextricably intertwined and the AOJ must adjudicate the issue of whether new and material evidence has been received to reopen the claim of service connection for psychiatric disorder/PTSD with current diagnosis of depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the Veteran's blood disorder.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, address the following:  

Is it at least as likely as not (50 percent probability or more) that any blood disorder is related to active service, to include exposure to environmental hazards?

Rationale must be provided for any opinion reached.  The examiner must discuss the findings of elevated white blood count and red blood count during the Veteran's active service, the February 1995 service medical treatment record indicating that the elevated white blood count was due to smoking, and VA medical treatment records indicating that the leukocytosis may be due to dental infections.  

2.  Request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the Veteran's sleep apnea.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, address the following:  

Is it at least as likely as not (50 percent probability or more) that any sleep apnea is related to active service, to include exposure to environmental hazards?

Rationale must be provided for any opinion reached.  The examiner must discuss the Veteran's testimony and his wife's testimony concerning his chronic symptoms of sleep disturbances since active service.  

3.  Request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the Veteran's headaches.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, address the following:  

*Is it clear and unmistakable that the Veteran's headaches existed prior to active service and, if so, is it clear and unmistakable that the Veteran's headaches were not aggravated by active service?

* Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches are attributable to an undiagnosed illness or medically unexplained chronic multi-symptom illness?

*Is it at least as likely as not (50 percent probability or more) that any headaches are related to active service, to include exposure to environmental hazards?  

Rationale must be provided for the opinions reached.  The examiner must discuss the Veteran's reports of chronic headaches and the indication of frequent and/or severe headaches on the separation report of medical history.

4.  Request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the Veteran's bloating, diarrhea, stomach cramps, and intestinal problems.  If a physical examination is deemed necessary by the examiner, such must be scheduled.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, address the following:  

* Is it at least as likely as not (50 percent probability or more) that the symptoms of bloating, diarrhea, stomach cramps, and intestinal problems represent an undiagnosed illness or medically unexplained chronic multisymptom illness?  

*If the bloating, diarrhea, stomach cramps, and intestinal problems represent a diagnosis other than an undiagnosed illness or medically unexplained chronic multisymptom illness, is it at least as likely as not (50 percent probability or more) that any diagnosed disability is related to active service, to include exposure to environmental hazards?

Rationale must be provided for the opinions reached.  The examiner must discuss the history of the Veteran's bloating, diarrhea, stomach cramps, and intestinal problems, including VA medical treatment records dated in 2006 which made no mention of constipation or the use of medications and laxatives as noted in 2017.  

5.  Request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the Veteran's fatigue.  If a physical examination is deemed necessary by the examiner, such must be scheduled.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, address the following:  

* Is it at least as likely as not (50 percent probability or more) that the Veteran's fatigue represents an undiagnosed illness or medically unexplained chronic multisymptom illness?  

*If the fatigue is not an undiagnosed illness or medically unexplained chronic multisymptom illness, is it at least as likely as not (50 percent probability or more) that any diagnosed disability related to fatigue is related to active service, to include exposure to environmental hazards?

Rationale must be provided for the opinions reached.  The examiner must discuss the history of the Veteran's fatigue since 1995.    

6.  Schedule the Veteran for a VA medical examination concerning his claimed symptoms of irritability, forgetfulness, and difficulty concentrating.  The claims folder must be made available for review and the examiner must note that such a review was completed.  The examiner must address the following:  

* Is it at least as likely as not (50 percent probability or more) that the symptoms of irritability, forgetfulness and difficulty concentrating represent an undiagnosed illness or medically unexplained chronic multisymptom illness?  

Rationale must be provided for the opinion reached, to include whether the symptoms are attributed to any other diagnosed disability.

7.  Adjudicate the issue of whether new and material evidence has been received to reopen a claim of service connection for psychiatric disorder/PTSD with current diagnosis of depressive disorder.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received, and after issuance of a statement of the case, a timely substantive appeal is received as to the matter, should the issue be forwarded to the Board for appellate consideration.

8.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


